Citation Nr: 1617613	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbosacral spine (previously rated as intermittent low back strain and mechanical low back strain).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1971 to November 1973 and from February 1974 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In July 2015, the Board remanded the case to obtain outstanding VA treatment records dated since December 2013, and to afford the Veteran a VA examination to determine the current severity of his low back disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran seeks a higher disability rating for his service-connected back disability.  Further, he has asserted that his back disability has prevented him from working.  See Board Hearing Transcript at 3, 7.  Therefore, the Board finds that the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Moreover, in July 2015, the Board remanded the case to obtain outstanding VA treatment records dated since December 2013, and to afford the Veteran a VA examination to determine the current severity of his low back disability.  However, his examination was cancelled when the AOJ was unable to reach the Veteran by telephone and he "failed to RSVP" after receiving notice of his examination at the most recent address of record.  The Board notes that recent correspondence sent to this same address has been returned as undeliverable.  Accordingly, it is unclear if the Veteran received notification of his examination.  Thus, on remand, an attempt to verify his current address should be made, as well as another attempt to schedule the Veteran for an examination.  As the matter is being remanded, updated VA treatment records must also be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the Veteran's mailing address and telephone number using all available means, to include contacting his representative.

2.  Send the Veteran a VCAA notice letter that advises him how to substantiate a claim for a TDIU.  Additionally provide him with VA Form 21-8940, and request that he supply the requisite information.

3.  Obtain all VA treatment records dated since February 2016.

4.  Then schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The examiner should review the claims folder, and all indicated testing should be conducted.

The examiner should report the range of motion of the low back in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner shall inquire as to periods of flare-up and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination. 

The examiner should identify any neurologic impairment resulting from the low back disability.

The examiner should further describe how the symptoms of his low back disability affect his occupational functioning.  A complete rationale for all opinions expressed shall be provided.

5.  Then readjudicate the issues on appeal, including his entitlement to a TDIU, and furnish a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




